DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered. 
This Office action is in response to the amendment filed August 17, 2021 and the RCE filed September 2, 2021, which amends claims 12 and 13 and cancels claims 1, 4-6, and 9. Claims 12-21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed August 17, 2021, caused the withdrawal of the rejection of claims 1, 4-6, and 9 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) in view of Oh et al. (WO 2015/034125) as set forth in the Office action mailed May 5, 2021. The applicant cancels claims 1, 4-6, and 9; therefore, the claims are no longer pending.
Applicant’s amendment of the claims, filed August 17, 2021, caused the withdrawal of the rejection of claims 12-21 under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) in view of Nishimura et al. (US 2014/0231769) as set forth in the Office action mailed May 5, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) (hereafter “Jatsch”) in view of Nishimura et al. (US 2014/0231769) (hereafter “Nishimura”) and Yabunouchi (US 2010/0001636) (hereafter “Yabunouchi”).
Regarding claims 12 and 14-17, Jatsch teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0101]). Jatsch teaches that the light emitting layer comprises two host materials and a phosphorescent dopant, in a ratio of 55:35:10 (first host, second host, phosphorescent dopant) (paragraph [0111], Table 1). Jatsch teaches that the first host can have the following structure, 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
, which meets applicant’s formula B, where n1 is 1, n2 is 0, HAr is indenocarbazole, and Az is formula 3, where Z1-Z3 are N, and A and B are phenyl groups (paragraph [0111], Tables 1 and 3, compound IC1). Jatsch teaches that the second host material can have the following structure, 
    PNG
    media_image2.png
    164
    295
    media_image2.png
    Greyscale
, which is the same as applicant’s formula H17 (paragraph [0111], Tables 1 and 3, compound B29). Jatsch teaches that the general formula allows for the groups that corresponds to applicant’s groups Ar1, Ar2, L1, L2, and R1-R7 can be further substituted with groups, such as aryl and alkyl groups (paragraphs [0007]-[0023]). Jatsch further teaches that white light can be made to further adding light emitting layers of red, green, and blue (paragraph [0060]). 
Jatsch does not limit the material used as the other host material besides 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
 (paragraph [0065]).
Nishimura teaches an electroluminescent device comprising a light emitting layer comprising a mixture of host materials and a phosphorescent dopant (paragraphs [0250]-[0257]).  Nishimura teaches that one of the host material can be 
    PNG
    media_image3.png
    145
    290
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    146
    272
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    170
    270
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    183
    262
    media_image6.png
    Greyscale
 (same as applicant’s compound E8), 
    PNG
    media_image7.png
    147
    262
    media_image7.png
    Greyscale
 (same applicant’s E4),
    PNG
    media_image8.png
    167
    249
    media_image8.png
    Greyscale
 (same as applicant’s formula E7), or 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
 (same as applicant’s formula E3) (paragraphs [0139], [0249], and [0261], Table 1).  Nishimura teaches that the general formula of the aforementioned compounds allow the groups that correspond to HAr, L3, Az, B and A can be further substituted with groups, such as aryl and alkyl (paragraphs [0069]-
    PNG
    media_image8.png
    167
    249
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
 is used as one of the hosts in a mixed host light emitting layer the resulting device have improved efficiency and lifetime (paragraph [0266], Table 2).
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).” and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 
Yabunouchi teaches that changing the attachment position of dibenzofuran group does not significantly change the affects observed (paragraph [0298], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Jatsch so the host 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
 was replaced with 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
 (same as applicant’s E3) (or substituted derivatives thereof), as taught by Nishimura.  The motivation would have been to use host material that leads to a device good efficiency and lifetime.  The Office points out that in the specific examples of Jatsch one of the host materials comprises an electron transporting group; therefore, it would have been obvious to one of compounds of Nishimura instead of the compound with the electron transporting group as taught by Jatsch.
Furthermore, it would have been a prima facie case of obviousness to change the attachment position of the dibenzothiophene group in 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
, so the compounds meets applicant’s compounds E1 .

Claims 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (US 2014/0225046) (hereafter “Jatsch”) in view of Nishimura et al. (US 2014/0231769) (hereafter “Nishimura”) and Pflumm et al. (US 2012/0068170) (hereafter “Pflumm”).
Regarding claims 13 and 18-21, Jatsch teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0101]). Jatsch teaches that the light emitting layer comprises two host materials and a phosphorescent dopant, in a ratio of 55:35:10 (first host, second host, phosphorescent dopant) (paragraph [0111], Table 1). Jatsch teaches that the first host can have the following structure, 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
, which meets applicant’s formula B, where n1 is 1, n2 is 0, HAr is indenocarbazole, and Az is formula 3, where Z1-Z3 are N, and A and B are phenyl groups (paragraph [0111], Tables 1 and 3, compound IC1). Jatsch teaches that 
    PNG
    media_image2.png
    164
    295
    media_image2.png
    Greyscale
, which is the same as applicant’s formula H17 (paragraph [0111], Tables 1 and 3, compound B29). Jatsch teaches that the general formula allows for the groups that corresponds to applicant’s groups Ar1, Ar2, L1, L2, and R1-R7 can be further substituted with groups, such as aryl and alkyl groups (paragraphs [0007]-[0023]). Jatsch further teaches that white light can be made to further adding light emitting layers of red, green, and blue (paragraph [0060]). 
Jatsch does not limit the material used as the other host material besides 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
 (paragraph [0065]).
Jatsch does not specifically teach a compound that meets the applicant’s claimed compounds.
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re 
Pflumm teaches that changing the attachment position of the indene groups in the indene carbazole groups and lead to compounds to lead to devices with similar properties (paragraphs [0074] and [0411], Tables 2-4).
It would have been a prima facie case of obviousness to change the attachment position of the carbazole group and the attachment position of the indene group in 
    PNG
    media_image2.png
    164
    295
    media_image2.png
    Greyscale
, so the compounds meets applicant’s compounds H28-H32, H38-H40, and H42-H43. The compound of Jatsch and applicant’s compounds H28-H32, H38-H40, and H42-H43 are positional isomers and one of ordinary skill in the art would expect the compounds to act in a similar manner as a host material for an electroluminescent device. Pflumm shows that the indenocarbazole isomers would display similar properties.
Nishimura teaches an electroluminescent device comprising a light emitting layer comprising a mixture of host materials and a phosphorescent dopant (paragraphs 
    PNG
    media_image10.png
    211
    340
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    216
    392
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    203
    301
    media_image12.png
    Greyscale
,
    PNG
    media_image3.png
    145
    290
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    146
    272
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    170
    270
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    183
    262
    media_image6.png
    Greyscale
 (same as applicant’s compound E8), 
    PNG
    media_image7.png
    147
    262
    media_image7.png
    Greyscale
 (same applicant’s E4),
    PNG
    media_image8.png
    167
    249
    media_image8.png
    Greyscale
 (same as applicant’s formula E7), or 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
 (same as applicant’s formula E3) (paragraphs [0139], [0249], and [0261], Table 1).  Nishimura teaches that the general formula of the aforementioned compounds allow the groups that correspond to HAr, L3, Az, B and A can be further substituted with groups, such as aryl and alkyl (paragraphs [0069]-[0084]).  Nishimura teaches that when 
    PNG
    media_image10.png
    211
    340
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    216
    392
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    203
    301
    media_image12.png
    Greyscale
,
    PNG
    media_image3.png
    145
    290
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    146
    272
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    170
    270
    media_image5.png
    Greyscale
, 
    PNG
    media_image8.png
    167
    249
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
 is used as one of the hosts in a mixed host light emitting layer the resulting device have improved efficiency and lifetime (paragraph [0266], Table 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Jatsch so the host 
    PNG
    media_image1.png
    193
    254
    media_image1.png
    Greyscale
 was replaced with 
    PNG
    media_image10.png
    211
    340
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    216
    392
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    203
    301
    media_image12.png
    Greyscale
,
    PNG
    media_image3.png
    145
    290
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    146
    272
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    170
    270
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    183
    262
    media_image6.png
    Greyscale
 (same as 
    PNG
    media_image7.png
    147
    262
    media_image7.png
    Greyscale
 (same applicant’s E4), 
    PNG
    media_image8.png
    167
    249
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    198
    314
    media_image9.png
    Greyscale
 (same as applicant’s E3) (or substituted derivatives thereof), as taught by Nishimura.  The motivation would have been to use host material that leads to a device good efficiency and lifetime.  The Office points out that in the specific examples of Jatsch one of the host materials comprises an electron transporting group; therefore, it would have been obvious to one of compounds of Nishimura instead of the compound with the electron transporting group as taught by Jatsch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796